DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
Election/Restrictions
Claims 7, 47, 64-65, 72-74 and 81 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2020.

Response to Arguments
All of Applicants arguments filed 5/10/2021 have been fully considered, they are summarized and addressed below.
In view of the filed amendments all 103 rejections presented in the office action mailed 8/13/2021 are withdrawn.
In summary, Applicant argues that a skilled artisan would not have combined Peroutka with Breckert to arrive at the claimed compositions. Applicant remarks that the combined prior art does not teach two different multi-particulates with different release properties.
This is not persuasive, while Breckert is no longer relied upon, Oshalack also discloses solid and not liquid compositions and the limitations of a liquid suspension are taught by Peroutka.  Oshlack is cited as it teaches a multiparticulate drug forms comprising two forms of immediate and controlled release particulates which comprise the same active pharmaceutical ingredient in the core and have different polymer coating which determine the release of the active ingredient (Abs) and can be used to achieve combined release profiles [0007].  Oshlack teaches the different forms of pellets to be used together.  As Peroutka specifically teaches that immediate and extended release preparations can be combined and teaches that the preparation can be particulates/granules it would have been obvious, given the combined teachings of Peroutka and Oshlack, to formulate the dosage form of Peroutka to have immediate release particulates comprising DOPS, along with extended release particulates comprising DOPS with a reasonable expectation of success.
Applicant remarks that Affolter, Rader, Kamm do not cure the deficiencies of Peroutka and Beckert and do not teach that the DOPS multiparticulate suspension would be stable at a pH below 7. Affolter, Rader, Kamm teach different active agents which have structure different from DOPS and the stability of one would not indicate the pH stability of another.  Applicant remarks JP’952 is inappropriate as it teaches a nasal preparation and not a suspension and the pH was acidic to avoid irritation and not improve stability of the DOPS.
This is not persuasive for the same reasons discussed above. Furthermore, Affolter, Rader, Kamm are simply cited to teach suitable pH for oral liquid formulations and to teach known pH adjusting agents. Regarding the JP’952 reference, Applicants arguments are also not persuasive.  The combined prior art references demonstrate that liquid DOPS formulation are known to have pH ranging from 4-6 and pH of this range are also suitable for oral administration, thus it’s obvious to formulate the suspension of Peroutka and Oshlack to have a pH ranging from 4-6 with a reasonable expectation of success. The fact that applicant has recognized another advantage (i.e. stability) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant remarks that Mohr do not cure the deficiencies of Peroutka and Beckert.
This is not persuasive for the same reasons discussed above.
New Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 87 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 87 requires the first and second multi-particulates to be in a compartment separate from the liquid vehicle, however, this claims depends from claim 1 and claim 1 requires the multi-particulates to be suspended in the liquid vehicles, thus claim 87 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-10, 30 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peroutka (US 2013/0243875) and Oshlack (US 2015/0216809). Peroutka is cited on the 10/10/2019 IDS.
The instant claims are directed to a liquid composition comprising  multiparticulates comprising droxidopa (DOPS), wherein the multiparticulate can comprise a first and second multiparticulate having a first and second coating.  
Peroutka discloses pharmaceutical compositions for the controlled delivery of threo-3-(3,4-dihydroxyphenyl)serine (threo-DOPS, also known as droxidopa).  Such formulations can contain an extended or slow release component that maintains therapeutic concentration of threo-DOPS in the blood plasma over a prolonged time period. They can be further combined with an immediate release formulation to produce a product that, when administered to a patient in need thereof, results in substantially steady levels of active drug, eliminating the sharp peaks and troughs in blood plasma drug levels experienced with the existing threo-DOPS formulations (Abs).  
Peroutka teaches that the formulation comprises an effective amount of threo-DOPS in the form of particles or granules (reading on particulate) that are coated with or embedded within slowly soluble polymeric membrane effective for dissolution controlled extended release of the threo-DOPS (Peroutka – claim 1).  Suitable coating materials include ethylcellulose, methylmethacrylate, hydroxypropylmethylcellulose (HPMC, also known as hypromellose), elected species [0008].  
Peroutka teaches that the controlled release formulation of threo-DOPS can comprise a quantity of immediate release preparation of threo-DOPS combined with a quantity of an extended (slow or delayed) release of threo-DOPS [0023].  The working examples show an extended release matrix tablet formulations comprising threo-DOPS and HPMC and an immediate release formulation coating comprising threo-DOPS dispersed in a film coat containing ethylcellulose and HPMC.
Regarding claim 1: Peroutka teaches that the particulates can be suspended in an appropriate vehicle, reading on suspension. And prior to the step of suspension, they can be film-coated with HPMC, ethylcellulose, etc., [0012 and 0008-0009] and teaches that the dosage form can be a liquid [0019]. 
However, Peroutka does not specifically teaches the extended release and immediate release formulation to both be multi-particulates.
Oshlack teaches an oral controlled release dosage form comprising immediate release multiparticulates comprising inert beads, a first portion of the active, HPMC, glidants and optional plasticizers; and controlled release multiparticulates comprising inert beads, a second portion of the active, an ammonio methyacrylate copolymer, glidants and optional plasticizers.  The dosage form provides in-vitro release of 18-42.5% of the active at 1hr (Oshlack – claim 42).  The dosage form provides early onset therapeutic effect and then sustained release effect from about 2-8 hours after oral administration [0016 and 0028].  
In view of these teachings it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to formulate the dosage form of Peroutka to have immediate release particulates comprising DOPS and a coating of ethylcellulose and/or HPMC, along with extended release particulates comprising DOPS coated with HPMC, suspended in a liquid,  as Peroutka specifically teaches that immediate and extended release preparations can be combined, teaches that the preparation can be particulates/granules and teaches in the working examples that HPMC is used in extended release formulations and ethylcellulose and/or HPMC is used in immediate release formulations and Oshlack teaches that its well-known in the pharmaceutical arts to combine immediate and sustained release multiparticulates into a single composition to achieve a combined release profile.  
Regarding claim 10: Peroutka teaches that the extended release formulation comprises 45-85% of the DOPS and the immediate release formulation to comprise 15-55% (Peroutka – claim 1), which reads on a first particulate having 20-40% DOPS and a second multiparticulate having 60-80%.
As discussed above, the prior art makes obvious an extended release particulate comprising HPMC and an immediate release multiparticulate comprising ethylcellulose and/or HPMC, reading second multiparticulate each comprising a release controlling agent.
Regarding claim 44: As discussed above, the immediate release multiparticulate (reading on first multiparticulate) is taught to comprise HPMC and/or ethylcellulose, which embraces particulates comprising HPMC and ethylcellulose this reading on particulate a moisture protection layer (ethylcellulose).
Regarding claim 30: Peroutka teaches that the based on the total weight of the dosage, about 15-55% can be in the immediate release form, which reads on the claimed “greater than or equal to 56%” [0023].
Regarding claim 9: Peroutka makes obvious the extended release particulate (reading on second multi-particulate) wherein the particulates can be coated with HPMC, however, Peroutka also teaches that the coating systems containing multiple polymers can be used, thus it would have been obvious to use multiple coating materials such as ethylcellulose (defined by the instant spec to be moisture protective material) in combination with the HPMC.
Peroutka does not specifically teach the 2nd multiparticulates (extended release) to comprise an enteric layer.
Oshlack teaches that the formulations can be pH-dependent or pH independent [0069], this can be achieved by the use of pH-dependent or pH-independent coatings which regulate the release of the active or protect the formulation.  When a pH-independent coating is desired, the coating is designed to achieve optimal release regardless of pH-changes in the environmental fluid, e.g., the GI tract. Other preferred embodiments include a pH-dependent coating that releases the opioid in desired areas of the gastro-intestinal (GI) tract, e.g., the stomach or Small intestine, such that an absorption profile is provided which is capable of providing at least about twelve hour and preferably up to twenty-four hour analgesia to a patient. It is also possible to formulate compositions which release a portion of the dose in one desired area of the GI tract, e.g., the stomach, and release the remainder of the dose in another area of the GI tract, e.g., the small intestine [0118].  Suitable coating materials include methacrylic acid ester copolymers [0119], ammonio methacrylate polymers [0128].
In view of the teachings of OShlack, one of skill in the art would recognize that one or more of the multiparticulates, particularly the extended release formulations, of Peroutka could be formulated to have a ammonio methacrylate coating (reading on elected enteric coating polymer), as Peroutka teaches that the formulations can be formulated with a polymer that readily and directly dissolves in the targeted component and therefore one of skill in the art would have been motivated to select the coating material based on the desired targeted component and release profile.
While the prior art doesn’t specifically teach “wherein about 20% to about 40% of the total amount of droxidopa, or a  pharmaceutically acceptable salt thereof, in the composition is released within about 1 hour after administration to a subject”; and “wherein substantially all of the total amount of droxidopa, or a pharmaceutically acceptable salt thereof, in the composition is released within about 8 hours after administration to the subject”, it is clear from the above references that these release profiles can be achieved by combining immediate release particulates with controlled release particulates (as demonstrated by Oshlack) and using different coating materials and matrix material to optimize and effect the release profile of the dosage form, therefore, as the prior art makes obvious the structural limitations claimed and the art is clear that the release profile is optimizable,  the instant claims are obvious over the prior art, absent evidence of criticality.

Claims 1, 3, 9-10, 19, 30, 44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peroutka (US 2013/0243875) and Oshlack (US 2015/0216809), as applied to claims 1, 9-10, 30 and 44 above, and further in view of JP’952, Affolter (US 5,079,001), Rader (US 4,362,730) and Kamm (US 2012/0252852).
As discussed above Peroutka and Oshlack make obvious the limitations of claims 1, 9-10, 30 and 44, however, they do not teach the pH of the solution and do not teach the pH to be adjusted with a pH modifier.
JP’952 discloses a nasal formulation (drops) of threo-DOPS and teaches the addition of tartaric acid, citric acid, aspartic acid and salts thereof and adjusting the pH to range from 4-6 [0004]. JP’952 teaches sodium salts to be acceptable [0006].
Affolter teaches oral dosage forms, in the form of drops, and teaches these formulations to have a pH ranging from 6.5-7.5 (Ex. 4).
Rader teaches liquid oral formulations and teaches these to have pH ranging from 2 to about 3.5 (Rader – claim 1).
Kamm teaches the use of buffering agents such as mixtures of citric acid and monosodium citrates, in liquid pharmaceutical to bring the pH of the composition to below 5 [0051-0052].
In view of these teachings, it would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention, to formulate the composition of Peroutka and Oshlack made obvious above to have a pH ranging from 4-6 with the use of buffering agents such as citric acid and monosodium citrate in amounts which would permit the composition to have the desired pH of 4-6. One of skill in the art would have been motivated to do this with a reasonable expectation of success, as JP’952 teaches that a pH of 4-6 is suitable for liquid formulations of threo-DOPS and teaches that citric acid and its salts can be added and the art shows these to be buffering agents which can be used to lower the pH of liquid formulation.  Furthermore, Affolter and Rader demonstrate that oral formulations can be effectively formulated to have acidic pH of 7.5 and lower. 
Regarding claim 46: While the does not teach the DOPS suspension to be stable for at least 7days, the instant specification taches that DOPS is stable in acidic solution, therefore, as the prior art makes obvious acid liquid formulations of DOPS, the DOPS is expected to be stable for at least 7 days, absent factual evidence to the contrary.

Claims 1, 9-10, 30, 34, 38, 44 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peroutka (US 2013/0243875) and Oshlack (US 2015/0216809), as applied to claims 1, 9-10, 30 and 44 above, and further in view of Mohr (US 2016/0045436).
As discussed above Peroutka and Oshlack make obvious the limitations of claims 1, 9-10, 30 and 44, however, ever they do not teach the a single dose of the composition to be 5-100mL as recited by instant claim 34 and 88.
It noted that Peroutka teaches that any effective amounts of threo-DOPS can be used in the formulations and these typically range from 10-1000mg per day [0018] and teaches the composition to be a once-daily administration (Peroutka – claim 57), thus it’s reasonable to conclude that a single dosage form would have 100-1000mg of threo-DOPS, which overlaps with the claimed 100-3000mg and 300-3000mg as recited by instant claims 34 and 88.
Mohr discloses pharmaceutical formulations for oral administration and teaches the volume of the administered solution to range from 0.5-60ml [0091].
In view of these teachings, it would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention, to formulate single dosage forms the composition of Peroutka and Oshlack to comprise 10-1000mg of threo-DOPS in 0.5-60mL of liquid as its prima facie obvious for a skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating an oral dosage form and Mohr teaches that its well-known to formulate single dosages to have a volume of 0.5-60ml.
Regarding claim 38: This claim recites an expected property of the claimed invention.  As the prior art makes obvious the structural limitations claimed and the elected species of controlled release materials and teaches the claimed amounts in the single dosage form, the composition claimed and the composition of the prior art are expected to have the same properties of plasma level absent evidence to the contrary.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1, 9-10, 30, 44 and 87  is/are rejected under 35 U.S.C. 103 as being unpatentable over Peroutka (US 2013/0243875) and Oshlack (US 2015/0216809), as applied to claims 1, 9-10, 30 and 44 above, and further in view of Boltri (WO 2012/052853).
As discussed above Peroutka and Oshlack make obvious the limitations of claims 1, 9-10, 30 and 44, however, they do not teach the multiparticulates to be present in a compartment within a cap of a bottle and the liquid vehicle in the bottle.
Boltri teaches a device for administering orally particles of medication and a liquid to a patient in the form of a suspension.  As seen in Fig.1, the particulate medication is present in a compartment in the cap of a bottle and the liquid is present in the bottle.  
The objective is to provide an improved oral dosing device for use with patients which allows medication to be dispensed safely and carefully. Another object of the present invention is to provide an oral dosing device of such size and shape as to dispense medication to even the smallest, youngest, and most uncooperative of patients [0019].  The device is easy to use, economical and disposable.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition made obvious above to be administered to a patient in the device of Boltri.  One of skill in the art would have been motivated to use the device of Boltri as Boltri teaches that the device allows medication to be dispensed safely and carefully in the form of a suspension.  One of skill in the art would have a reasonable expectation of success as Peroutka teaches that that formulation can be administered as a suspension in a liquid carrier.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613